Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (i), Figs.1-4, in the reply filed on 15 April 2022, is acknowledged.  Claims 10-20 directed to Species (ii)-(iii) stand as withdrawn.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2019 has been    considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
On p.1, line 27, insert ---when--- after “occur” and delete the comma.  On line 28, delete “, device” and insert ---and---.    
On p.2, line 18, insert ---is--- after “that”.  On line 19, insert ---the--- after “with”.
On p.3, lines 8 & 10, replace “respond” to ---response---.  On line 25, insert ---be--- after “may”.
On p.4, line 4, change “mircolens” to ---microlens---.  On line 13, insert ---to--- before “pull-in”.  On line 23, change “displacing” to ---displaces---.  
On p.7, line 23, change  “young modulus” to ---Young’s moduli---.  
On p.8, lines 7, 12, 21 and 24, parenthesize “Fig.2b’, “Fig.2c”, “Fig.3a” and “Figs.3b-3c”, respectively.
On p.10, line 13, delete the comma and insert ---and---.  On lines 16 & 21, parenthesize “Fig.6” and “Fig.7”, respectively.
On p.13, line 1, insert ---a--- before “source”.  
On p.14, line 3, parenthesize “Figs.9a-9c”.
On p.15, lines 1 and 9, parenthesize “Fig.9b” and “Fig.9c”, respectively.
On p.16, lines 22 and 27, parenthesize “Fig.10a” and Fig.10b”, respectively.
Appropriate correction of these and any other minor objections is required.

Claim Objections
Claims 6 & 8-9 are objected to because of the following informalities:   
In claim 6, line 1, change “having” to ---has---.  
In claim 8, on line 3, change “respond” to ---response---.  Similarly, in claim 9, on line 3, change “respond” to ---response---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by O’Connor (US 4,581,624).
Regarding claim 1, O’Connor teaches a hybrid electrostatic actuator, comprising: 
a substrate 12 having an upper surface; 
an electrical conductor (metal electrode) 26 supported in spaced relation to the substrate (c.2:43-59); 
a fluid (not numbered, c.3:5-21) received between the substrate and the electrical conductor (i.e., in volume 24) and an electrostatic generator configured to selectively apply a variable electrostatic force on the electrical conductor (c.2:66-c.3:5); 
wherein application of the variable electrostatic force on the electrical conductor displaces the fluid from between the substrate and the electrical conductor (i.e., “closing switch 30 applies the electrical potential from the source of electrical power 28 between the substrate 12 and the electrode 26 generating an electrostatic static field therebetween. This electrostatic field generates a force deflecting the central portion of layer 22 towards the substrate…Therefore, when switch 30 is closed, the electrostatic force will deflect the central portion of layer 22 sufficiently to seat on annular valve seat 18”; c.2:63-c.3:13; Figs.1-2).

    PNG
    media_image1.png
    260
    581
    media_image1.png
    Greyscale

Regarding claim 2, the electrical conductor is an electrode 26 having first and second ends (not numbered) and extending along an axis (not numbered, electrode 26 aligned horizontally), the electrode having a length (c.2:58-59; Fig.1).
Regarding claim 3, an anchor (spacer/thin nonporous layer) 20/22 interconnects the electrical conductor 26 and substrate 12, the anchor supporting the second end of electrode (c.2:50-59; Fig.1).
Regarding claim 4, application of the variable electrostatic force to the electrode 26 causes the first end of the electrode to pull-in towards the substrate 12 (Fig.2).
Regarding claim 5, the electrode 26 is configured to urge the fluid (not numbered) from the between the substrate 12 and the electrode 26 as the electrode is pulled in towards the substrate (i.e., through outlet port 16; Fig.2).
Regarding claim 7, the electrode 26 has a consistent stiffness along the length thereof (inherent, due to constant thickness of electrode; Fig.1).
Claims 1-5 & 7-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goodwin-Johansson (US 6,485,273).
Regarding claim 1, Goodwin-Johansson teaches a hybrid electrostatic actuator (MEMS pump) 10, comprising: 
a substrate 12 having an upper surface (dielectric element) 16; 
an electrical conductor (movable electrode) 24 supported in spaced relation to the substrate; 
a fluid received between the substrate 12 and the electrical conductor 24 (i.e., in pump region 30 between movable membrane 18 and substrate 12; c.2:8-12; c.5:23-25); and 
an electrostatic generator configured to selectively apply a variable electrostatic force on the electrical conductor (i.e., electrostatic voltage is applied across the substrate electrode 14 and the at least one electrode element 24 to cause the moveable membrane to be attracted towards the substrate electrode; c.5:16-20); 
wherein application of the variable electrostatic force on the electrical conductor displaces the fluid from between the substrate and the electrical conductor (i.e., motion of movable membrane forces the fluids or gasses that lie in the pump region 30 out from under the membrane with a general motion parallel to the substrate and away from the attached fixed portion 20 of the moveable membrane….By controlling the rate at which the voltage is released and/or the direction from which the fluid or gasses enter under the flap as the membrane pulls away from the substrate 12, a net motion is imparted to the fluid or gas averaged over the pumping cycle, e.g., in direction 40; c.5:20-36; c.9:25-29; Figs.1-2). 

    PNG
    media_image2.png
    511
    558
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    376
    403
    media_image3.png
    Greyscale

Regarding claim 2, the electrical conductor is an electrode (movable electrode) 24  having first and second ends (not numbered) and extending along an axis (not numbered, in direction 40), the electrode having a length (c.5:10-12; Figs.1-2).
Regarding claim 3, an anchor (fixed portion) 20 (including substrate electrode 14 and dielectric layer 16) interconnects the electrical conductor 24 and substrate 12, the anchor supporting the second end of electrode (c.5:4-7; Figs.1-2).
Regarding claim 4, application of the variable electrostatic force to the electrode 24 causes the first end of the electrode to pull-in towards the substrate 12 (i.e., electrostatic voltage is applied across the substrate electrode 14 and the at least one electrode element 24 to cause the moveable membrane to be attracted towards the substrate electrode; c.5:16-20; Fig.1).
Regarding claim 5, the electrode 24 is configured to urge the fluid from the between the substrate 12 and the electrode as the electrode is pulled in towards the substrate (i.e., electrostatic voltage is applied across the substrate electrode 14 and the at least one electrode element 24 to cause the moveable membrane to be attracted towards the substrate electrode, to forces the fluids or gasses that lie in the pump region 30 out from under the membrane with a general motion parallel to the substrate and away from the attached fixed portion 20 of the moveable membrane; c.5:20-36; Fig.1).
Regarding claim 7, the electrode 24 has a consistent stiffness along the length thereof (inherent, due to constant thickness of electrode; Fig.1).
Regarding claim 8, the actuator 10 further comprises an enclosure (not shown) defining a chamber for receiving the electrical conductor 24 and fluid therein (i.e., pump located within enclosed region of a conduit, chamber or similar apparatus; c.6:1-6; c.11:43-45), the chamber being connectable to a downstream device (not shown, MEMS fluidics devices or large macroscopic systems; c.4:58-66) such that fluid displaced in respond to the application of the variable electrostatic force to the electrical conductor is urged into the downstream device (i.e., the pump pumps fluids in a distributed fashion in MEMS fluidics devices or large macroscopic systems). 
Regarding claim 9, the actuator comprises an enclosure (not shown) defining a chamber for receiving the electrical conductor and fluid therein (i.e., pump located within enclosed region of a conduit, chamber or similar apparatus; c.6:1-6; c.11:43-45), the enclosure including a compliant membrane 18, wherein fluid displaced in respond to the application of the variable electrostatic force to the electrical conductor deforms the compliant membrane (i.e., electrostatic voltage is applied across the substrate electrode 14 and the at least one electrode element 24 to cause the moveable membrane to be attracted towards the substrate electrode; c.5:16-20; Fig.1).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin-Johansson  in view of Langa et al. (US 10,483,876).
Goodwin-Johansson substantially teaches the invention but does not teach the electrode 24 has “a variable stiffness along the length thereof.”
But, in the same field of endeavour, Langa teaches a cantilevered electrostatic micromechanical device comprising a deflectable element 10 with an electrode 18 having segments 22 of decreasing widths in the direction 12, to thereby vary the degree or radius of curvature and set a desired deforming profile of the deflectable element and electrode (c.9:58-c.10:7; c.20:59-65; Figs.12-13).
Thus, it would have been obvious before the effective filing date to configure the electrode of Goodwin-Johansson with a variable stiffness along the length thereof since Langa teaches this would have enabled variation of the degree or radius of curvature and setting of a desired deforming profile.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832